Exhibit 10.1
 
FOURTH AMENDMENT TO CREDIT AGREEMENT


This Fourth Amendment to Credit Agreement (the “Amendment”) is made as of this
25th day of March, 2015, by and among SL INDUSTRIES, INC., a Delaware
corporation, and each of the entities listed as a Borrower on the signature
pages hereto (collectively, “Borrowers” and each is individually referred to as
a “Borrower”), each of the entities listed as a GUARANTOR on the signature pages
hereto (collectively “Guarantors” and each is individually referred to as a
“Guarantor”, and collectively with the Borrowers, the “Loan Parties”) the
financial institutions which are now or which hereafter become a party hereto as
lenders (collectively, the “Lenders” and each is individually referred to as a
“Lender”), and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Lenders (hereinafter referred to in such capacity as the
“Administrative Agent”) and in its capacity as a Lender.
 
BACKGROUND
 
A.           On August 9, 2012, Borrowers, Guarantors, Lenders and
Administrative Agent entered into a Credit Agreement to reflect certain
financing arrangements between the parties thereto (as amended, modified,
renewed, extended, replaced or substituted from time to time, the “Credit
Agreement”).  The Credit Agreement and all other documents, instruments, and
agreements executed in connection therewith are collectively referred to herein
as the “Existing Financing Agreements.”  All capitalized terms used herein but
not otherwise defined herein shall have the meaning given to them in the Credit
Agreement.
 
B.           The Borrowers have requested that Administrative Agent and Lenders
amend certain terms and provisions contained in the Credit Agreement, subject to
the terms and conditions set forth in this Amendment.
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
 
1.           Amendments.  Upon the effectiveness of this Amendment, the Credit
Agreement shall be amended as follows:
 
(a)           Definitions.  Section 1.1 of the Credit Agreement shall be amended
by amending and restating the following definitions:


Consolidated EBITDA for any period of determination shall mean the sum of
 
(a)           net income, plus
 
(b)           the following to the extent deducted in the computation of net
income, (i) depreciation expense, (ii) amortization expense, (iii) interest
expense, (iv) taxes, (v) non-cash restructuring charges that have been approved
in writing by Administrative Agent; (vi) all other non-cash charges reducing net
income for such period including, but not limited to, (1) non-cash charges
attributable to the grant, exercise or repurchase of stock, restricted stock,
restricted stock units or options for shares of capital stock (or similar equity
interests) to or from employees, directors, Related Parties or consultants, (2)
unrealized losses resulting solely from the marking of market of derivative
securities, including foreign exchange forward contracts, (3) non-cash charges
associated with amortization or write-off of deferred financing costs, and (4)
non-cash charges associated with purchase accounting write-up of inventory, but
excluding non-cash charges that require an accrual of or a reserve for cash
charges for any future periods and normally occurring accruals (other than with
respect to liabilities arising under Environmental Laws); plus
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           non-cash charges with respect to liabilities arising under
Environmental Laws that require an accrual of or a reserve for cash charges for
any future periods; minus
 
(d)           the amount of all cash payments (other than the June 2015 EPA
Payment) made during the applicable period to the extent such payments relate to
non-cash charges with respect to liabilities arising under Environmental Laws
that were added back in determining net income for such period or any prior
period; provided, however, that for the purpose of this definition of
Consolidated EBITDA, the “June 2015 EPA Payment” shall mean the scheduled
settlement payment due under the DOJ/EPA Agreements so long as such settlement
payment (i) is actually paid by Borrowers, (ii) is in an amount not to exceed
$2,300,000, and (iii) results in a corresponding dollar for dollar reduction in
the DOJ/EPA Letter of Credit,
 
in each case of the Borrower and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.


Fixed Charges shall mean, for any period of determination, the sum of interest
expense, income taxes (excluding taxes paid on the gain from the sale of
Borrowers’ Subsidiary, RFL Electronics Inc., which was sold November 17, 2014)
actually paid in cash, scheduled principal installments on Indebtedness (as
adjusted for prepayments), distributions and dividends made during such period
(excluding Excluded Distributions), capital expenditures, and payments under
capitalized leases, in each case of the Borrower and its Subsidiaries for such
period determined and consolidated in accordance with GAAP.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           New Definitions.  Section 1.1 of the Credit Agreement shall be
amended by adding the following defined terms:


Excluded Distributions shall mean Permitted Recapitalization Distributions made
during the relevant testing period so long as at the time of and after giving
effect to the making of any such distribution (x) the Leverage Ratio (calculated
based upon the most recent Compliance Certificate delivered to Administrative
Agent pursuant to this Agreement) does not exceed 1.50 to 1.00, (y) Borrower has
Undrawn Availability plus domestic cash on hand in an amount equal to at least
$8,000,000, and (x) no Event of Default or Potential Default exists.


Fourth Amendment Date means March 25, 2015.


June 2015 EPA Payment shall have the meaning set forth in the definition of
Consolidated EBITDA.


Permitted Recapitalization Distributions shall mean, so long as no Event of
Default or Potential Default has occurred and is continuing or would occur as a
result of the making of any such distribution, Recapitalization Distributions
and dividends.


Recapitalization Distributions means distributions made by Parent Borrower for
the purpose of repurchasing shares of its capital stock.


(c)           Use of Proceeds.  Section 2.8 of the Credit Agreement shall be
amended and restated in its entirety as follows:


2.8           Use of Proceeds.  The proceeds of the Loans shall be used for
refinancing existing Indebtedness of Borrower, to provide for the working
capital needs of Borrower and reimbursement of letters of credit, and to fund
Permitted Recapitalization Distributions.
 
(d)           Dividends and Related Distributions.  Section 8.2.5 of the Credit
Agreement shall be amended and restated in its entirety as follows:


8.2.5        Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests, or limited
liability company interests, including, without limitation with respect to the
purchase, redemption, retirement, or acquisition of any of the foregoing, other
than (i) Permitted Recapitalization Distributions and (ii) other dividends and
distributions so long as no Event of Default or Potential Default has occurred
and is continuing or would occur as a result of the making of any such dividend
or distribution.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Fixed Charge Coverage Ratio.  Section 8.2.15 of the Credit
Agreement shall be amended and restated in its entirety as follows:


8.2.15      Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal
quarter, for the four (4) fiscal quarters then ended, to be less than 1.15 to
1.0.


2.           Representations and Warranties.  Each Loan Party hereby:
 
(a)           reaffirms all representations and warranties made to
Administrative Agent and Lenders under the Credit Agreement and all of the other
Existing Financing Agreements (as modified in connection herewith) and confirms
that all are true and correct in all material respects as of the date hereof, in
each case other than representations and warranties that relate to a specific
date;
 
(b)           reaffirms all of the covenants contained in the Credit Agreement,
and covenants to abide thereby until all Loans, Obligations and other
liabilities of Loan Parties to Administrative Agent and Lenders, of whatever
nature and whenever incurred, are satisfied and/or released by Administrative
Agent and Lenders;
 
(c)           represents and warrants that no Potential Default or Event of
Default has occurred and is continuing under any of the Existing Financing
Agreements;
 
(d)           represents and warrants that since December 31, 2014, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;
 
(e)           represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and
 
(f)           represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Security Interest.  As security for the payment and performance of
the Obligations, and satisfaction by the Loan Parties of all covenants and
undertakings contained in the Credit Agreement, the Loan Documents and the
Existing Financing Agreements (as modified in connection herewith), each of the
Loan Parties reconfirms the prior grant of the security interest in and first
priority, perfected lien in favor of Administrative Agent, for its benefit and
the ratable benefit of each Lender, upon and to, all of its right, title and
interest in and to the Collateral, whether now owned or hereafter acquired,
created or arising and wherever located.  
 
4.           Confirmation of Indebtedness.  Loan Parties confirm and acknowledge
that as of the close of business on March 24, 2015 Borrowers were indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of (i) $472,692.00, comprised of $0 of outstanding Revolving
Credit Loans and $472,692.00 for issued and outstanding Letters of Credit and
(ii) $6,422,749.00 under the DOJ/EPA Letter of Credit, in each case without any
deduction, defense, setoff, claim or counterclaim, plus all fees, costs and
expenses incurred to date in connection with the Credit Agreement and the other
Loan Documents.
 
5.           Acknowledgment of Guarantors. Each Guarantor hereby covenants and
agrees that the Continuing Agreement of Guaranty and Suretyship dated August 9,
2012, as amended, restated, supplemented and otherwise modified from time to
time, shall remain in full force and effect and shall continue to cover the
existing and future Obligations of Borrowers and each other Guarantor to
Administrative Agent and Lenders under the Credit Agreement and the other Loan
Documents.
 
6.           Conditions Precedent/Effectiveness Conditions.  This Amendment
shall be effective upon the satisfaction of each of the following conditions
(all documents to be in form and substance reasonably satisfactory to
Administrative Agent and Administrative Agent’s counsel):
 
(a)           Administrative Agent shall have received this Amendment duly
executed by Lenders and all Loan Parties;
 
(b)           Loan Parties shall have paid or reimbursed Administrative Agent
for its reasonable attorneys’ fees and expenses as required under the Credit
Agreement, including those in connection with the preparation, negotiation and
execution of this Amendment and the documents provided for herein or related
hereto;
 
(c)           Administrative Agent shall have received an amendment fee in an
amount equal to $20,000, which Borrowers acknowledge was fully earned and
payable upon execution of this Amendment; and
 
(d)           Execution and/or delivery of all other agreements, instruments and
documents requested by Administrative Agent to effectuate and implement the
terms hereof.
 
7.           Reaffirmation of Existing Financing Agreements.  Except as
expressly modified by the terms hereof, all of the terms and conditions of the
Credit Agreement, as amended, and all other of the Existing Financing Agreements
(except as otherwise modified in connection herewith), are hereby reaffirmed and
shall continue in full force and effect as therein written.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Release.  As further consideration for Administrative Agent’s and
Lenders’ agreement to grant the accommodations set forth herein, each Borrower
and each Guarantor hereby waives and releases and forever discharges
Administrative Agent and Lenders and their respective officers, directors,
attorneys, agents and employees (the “Released Parties”) from any liability,
damage, claim, loss or expense of any kind that Borrowers, Guarantors, or any of
them, may have against Released Parties, or any of them, arising out of or
relating to the Obligations, this Amendment or the Loan Documents.
 
9.           Miscellaneous.
 
(a)           No rights are intended to be created hereunder for the benefit of
any third party donee, creditor, or incidental beneficiary.
 
(b)           The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)           No modification hereof or any agreement referred to herein shall
be binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
 
(d)           The terms and conditions of this Amendment shall be governed by
the laws of the State of New York.
 
(e)           This Amendment may be executed in any number of counterparts and
by facsimile, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or electronic transmission shall bind the
parties hereto.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
 
BORROWERS:
SL INDUSTRIES, INC.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
CFO, Secretary & Treasurer




 
SL DELAWARE, INC.
 
SL DELAWARE HOLDINGS, INC.
 
TEAL ELECTRONICS CORPORATION
 
SL MONTEVIDEO TECHNOLOGY, INC.
 
SL SURFACE TECHNOLOGIES, INC.
 
CEDAR CORPORATION
 
MTE CORPORATION
MEX HOLDINGS LLC
 
SL POWER ELECTRONICS CORPORATION

 
SLGC HOLDINGS, INC.
SLMTI DS LLC
             
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Authorized Officer







GUARANTORS:
SL POWER ELECTRONICS LTD.
INDUSTRIAS SL, S.A. DE C.V.
CONDOR POWER SUPPLIES DE MEXICO, S.A. DE C.V.
 
SL XIANGHE POWER ELECTRONICS CORP.
 
SL SHANGHAI POWER ELECTRONICS CORP.
 
SL SHANGHAI INTERNATIONAL TRADING CORP.
 
CEDRO DE MEXICO, S.A. DE C.V.

 
TPE DE MEXICO, S. DE R.L. DE C.V.
     
By:
/s/ Louis J. Belardi
   
Name:
Louis J. Belardi
   
Title:
Authorized Officer



 
 

--------------------------------------------------------------------------------

 


AGENT AND LENDER:
PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent
     
By:
/s/ Bryan Flory
   
Name:
Bryan Flory
   
Title:
Assistant Vice President




